DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 13 recites, “further comprising a motor configured to cause the second elongated arm to rotate around the mast” while Claim 14 recites “further comprising a hinge configured to pivotably support the elongated arm by the mast”.  However, the terms “a motor” and “a hinge” were previously recited in Claims 4 and 5, thereby making it unclear as to whether the motor and hinge in Claims 13 and 14 are the same or a different structure from the motor and hinge recited in Claims 4 and 5. This ambiguity could be easily corrected by using different names if they are different structures, such as “the first motor” and the “second motor”.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cartner, US 3,576,311, in view of Hoff, US 4,738,433, and Woolley et al., US 6,976,670.
With regard to Claims 1-2, Cartner discloses a system for pulling posts (Figs. 1-3, C1, L72 – C3, L27) that includes: 
a mast (26) extending along a direction having a vertical component (Figs. 1-2);
an elongated arm (30) pivotably supported by the mast (27, 39) and extending at an angle relative to the mast (Figs. 1-2);  
a pusher (28) with first and second opposite ends (Figs. 1-2), the first end of the pusher being configured to support the elongated arm at a first location of the elongated arm (at 29), the pusher being configured to increase in length to drive the first location of the elongated arm away from a ground surface and thereby change the angle relative to the mast (Figs. 1-2); and 
a pole attachment site (33, 36) at a second location of the elongated arm (Figs. 1-2).
Cartner fails to teach a rotatable elongated arm. Hoff discloses a system for pulling posts (10, Figs. 1-8, C2, L20 – C3, 22) that includes a mast (18) that extends in a vertical direction and which can be swiveled around a vertical axis (Fig. 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Cartner’s mast to be swivable/rotatable because it allows the post puller to be properly positioned to the post even if the ground around the post is irregular or sloped, as taught by Hoff (C2, L14-17).   
Cartner also fails to teach the second end of the pusher being configured to contact a ground surface. Woolley discloses a system for pulling posts (Figs. 1-7, C5, L12 – C10, L40) that includes a mast (12) connected to an arm (19) for engaging the post on one end and is further connected to a pusher (10) on the other end (Fig. 1), wherein the pusher contacts the ground (Fig. 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Cartner’s pusher such that it contacted the ground because it would allow some uneven ground conditions to be accommodated, as taught by Woolley (C5, 28-42).     
With regard to Claim 5, Cartner discloses a hinge (27) configured to pivotably support the elongated arm and which is configured to vary the angle of the elongated arm relative to the mast.
With regard to Claim 7, Cartner discloses that the pusher is a piston and cylinder unit with a fluid that can be pressurized to create a lifting capacity of 6000 lbs. (C2, L17-69), thereby at least implying a hydraulic cylinder to create that amount of force.
With regard to Claim 8, Cartner discloses that the pole attachment site includes one or more openings (Figs. 1-2). 
With regard to Claim 9, Cartner discloses a chain (36) coupled to the pole attachment site and configured to be wrapped around a post during operation of the system for pulling posts (Figs. 1-3).
With regard to Claim 10, Cartner discloses wherein the first location of the elongated arm (at pivot 29) is closer to the mast than is the second location of the elongated arm where the chain 36 is attached, as shown in Fig. 1).

7.	Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cartner, in view of Hoff and Woolley, as applied to Claim 1 and further in view of Buckner. The combination of Cartner, Hoff and Woolley fail to teach an arm mount portion which extends at least partially around the mast and motors for causing the rotation of the arm and pivoting of the elongated arm.  Buckner discloses a trailer for carrying setting poles (Figs. 1-9, C2, L31 – C3, L56) that includes an pivotable and rotatable elongated arm (106) connected to a mast (108) wherein the rotatable mount for the arm is a motor (110, turntable) extends around the mast (Figs. 1-2) and the pivotable connection is a cylinder.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Cartner’s rotatable mount to extend around the mast and to be a motor because these types of devices were well known and often used to cause rotation of an arm or boom around a mast (e.g., as disclosed by Buckner, as well as in US 2015/0093217) and the ordinarily skilled artisan would have been able to make this modification using known methods and the modification would yield nothing more than predictable results. With regard to .  

Allowable Subject Matter
8.	Claims 11-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0093217, as described above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652